Citation Nr: 0318662	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for seronegative 
rheumatoid arthritis, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran an increased rating for his seronegative 
rheumatoid arthritis.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely substantive appeal, perfecting his 
appeal of this issue.  

The veteran's appeal was originally presented to the Board in 
September 1998, and again in February 2001; on each occasion 
it was remanded for additional development.  That development 
having been accomplished, his appeal has now been returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's seronegative rheumatoid arthritis is 
characterized by severely incapacitating monthly episodes 
during which the use of the veteran's hands and wrists is 
severely impaired.  


CONCLUSION OF LAW

The criteria for the award of a 60 percent rating for the 
veteran's service-connected seronegative rheumatoid arthritis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5002 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and the Board's February 2001 remand, the veteran 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported that he receives medical care at the VA medical 
centers in Gainesville and Lake City, FL, and these records 
were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

The veteran seeks an increased rating for his seronegative 
rheumatoid arthritis.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

Rheumatoid arthritis is rated under Diagnostic Code 5002, 
which provides for the evaluation of the disability as an 
active process, or based on chronic residuals.  A 40 percent 
evaluation requires symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year.  A 60 percent rating 
is warranted with evidence of weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating episodes occurring 4 or more times per year, 
or a lesser number over prolonged periods.  A 100 percent 
(total) rating is warranted for constitutional manifestations 
associated with active joint involvement which are totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2002).  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rheumatoid arthritis 
should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic criteria, a rating of 
10 percent is warranted for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2002).  For the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints.  The lumbar vertebrae are considered 
a group of minor joints, ratable on a parity with a major 
joint.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2002).  

For the reasons to be discussed below, the evidence supports 
an award of 60 percent, and no higher, for the veteran's 
service-connected seronegative rheumatoid arthritis.  

Following the receipt of his claim, the veteran underwent VA 
examination in July 1996.  He reported symptoms of episodic 
pain and swelling in his hands and wrists.  At the time of 
examination, he was not experiencing any rheumatoid 
arthritis, and therefore his hands and wrists were without 
swelling, blanching, cyanosis, or temperature change.  Pulses 
were symmetrical, and the bony joints of the wrists and hands 
were without swelling or thickening.  Range of motion testing 
revealed flexion to 35º and extension to 10º for the left 
wrist, and flexion to 40º and extension to 15º for the right 
wrist.  X-ray examination of the hands revealed no 
abnormalities.  

In 1998, the veteran submitted several written statements in 
support of his claim.  A November 1995 statement from a VA 
rheumatologist indicated the veteran had "very limited use 
of his hands" when his rheumatoid arthritis flares-up.  
During such episodes, which could last several days, the 
veteran required his wife's assistance for self-care.  
Another statement, dated in June 1998, was authored by an 
instructor at a school attended by the veteran.  The 
instructor stated the veteran's rheumatoid arthritis had 
resulted in difficulty in his drafting and design classes, in 
which the veteran must work with his hands.  

Another VA examination was afforded the veteran in June 1999.  
He reported episodes of severe rheumatoid arthritis pain and 
swelling occurring 1-2 times per month, lasting 2-3 days per 
episode.  During this time, he could not use his hands and 
could not grasp objects.  He also had difficulty driving, 
getting dressed, and opening doors.  However, a recent 
medication change had resulted in some improvement in his 
symptoms.  Physical examination revealed the veteran to be 
well-developed and healthy looking, in no acute distress.  
His hands were puffy, with mild tenderness.  Extension of the 
wrists was limited by 10º.  No other limitation of motion was 
noted.  The final impression was of seronegative rheumatoid 
arthritis, mildly active on VA examination.  

A third VA examination was afforded the veteran in March 
2003.  Prior to the examination, the VA examiner reviewed the 
veteran's claims folder, including his medical history of 
record.  The veteran reported pain in his neck, possibly 
related to a 1999 motor vehicle accident and/or his 
rheumatoid arthritis, and occasional swelling in his feet.  
He also continued to report flare-ups in his hands, occurring 
several times per month, and lasting several days each time.  
These episodes made dressing and other daily tasks difficult, 
as well as interfered with his work as a draftsman.  On 
objective examination, the veteran had full range of motion 
of both hands, with only a slight loss of grip strength.  
Both wrists also displayed full range of motion.  His 
cervical spine exhibited flexion to 70º, extension to 20º, 
rotation to 45º bilaterally, and bending to 35º bilaterally.  
The veteran's feet were examined, but no abnormalities were 
found.  In examining the veteran, the VA examiner found no 
evidence of constitutional changes or manifestations, such as 
anemia or weight loss.  April 2002 X-rays of the veteran's 
wrists and hands revealed mild degenerative changes.  X-rays 
of the veteran's neck revealed significant degenerative 
changes.  X-rays of the veteran's feet were within normal 
limits.  The final impression was of seronegative rheumatoid 
arthritis, with periodic fully incapacitating flare-ups of 
the hands and wrists.  When the veteran was not experiencing 
a flare-up, he had full range of motion of the hands and 
wrists.  

Extensive VA outpatient treatment records for the period from 
1993 to the present were also obtained.  The veteran has 
sought periodic VA treatment for his rheumatoid arthritis for 
many years.  He has consistently reported episodic flare-ups 
of acute hand and wrist pain, impairing the function of his 
upper extremities.  In an April 2001 written statement, a VA 
physician described the veteran's rheumatoid arthritis as 
"severe".  

After reviewing the entirety of the medical record, the Board 
concludes that the veteran's episodes of rheumatoid arthritis 
episodes of the hands and wrists, occurring 1-2 times per 
month and lasting 2-3 days, are of sufficient frequency to 
warrant a higher rating.  Also, because the veteran's flare-
ups inhibit his ability to perform such self-care tasks as 
getting dressed, as well as his work as a draftsman, the 
Board finds these episodes to be severely incapacitating.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes a 60 
percent rating under Diagnostic Code 5002 is warranted.  

However, a preponderance of the evidence is against an 
increased rating in excess of 60 percent.  As was noted 
above, the veteran's seronegative rheumatoid arthritis does 
not result in any constitutional symptoms such as anemia or 
weight loss, according to the most recent examination report.  
When the veteran is not experiencing a flare-up, he has full 
use of his hands and wrists.  Finally, the veteran's 
rheumatoid arthritis involvement is generally restricted to 
his hands and wrists, with recent neck and feet involvement.  
Overall, a preponderance of the evidence is against a 100 
(total) rating for this disability.  

Also, the veteran does not have such limitation of motion of 
any affected joint as would warrant a rating in excess of 60 
percent.  As noted, when not experiencing a flare-up, the 
veteran has full range of motion of the both his wrists and 
hands.  Although he has some limitation of motion of the 
cervical spine, as shown on the examination in March of this 
year, this impairment would not warrant a rating in excess of 
60 percent.  The highest schedular rating assigned for severe 
limitation of motion of the cervical spine is 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
Therefore, evaluation of the veteran's seronegative 
rheumatoid arthritis under the criteria for chronic 
residuals.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's rheumatoid arthritis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment, other than as 
is already reflected by the veteran's 60 percent rating.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating of 60 percent and no 
higher is warranted for the veteran's seronegative rheumatoid 
arthritis.  As a preponderance of the evidence is against a 
rating in excess of 60 percent, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A 60 percent rating for the veteran's seronegative rheumatoid 
arthritis is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

